                                          Case 4:20-cv-05640-YGR Document 57 Filed 08/31/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PURE SWEAT BASKETBALL, INC.,                    Case No. 20-cv-05792-EMC
                                   8                   Plaintiff,
                                                                                         SUA SPONTE JUDICIAL REFERRAL
                                   9             v.                                      FOR PURPOSES OF DETERMINING
                                                                                         RELATIONSHIP OF CASES
                                  10     GOOGLE LLC, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil Local Rule 3-12 (c), the Court ORDERS that the above-captioned case is

                                  14   referred to Judge James Donato and Judge Gonzalez Rogers to determine whether it is related to

                                  15   Epic Games, Inc. v. Google LLC et al, Case No. C-20-5671-JD; Cameron et al v. Apple Inc., Case

                                  16   No. C-19-3074-YGR; Epic Games, Inc. v. Apple Inc., Case No. C-20-5640-YGR.

                                  17          IT IS SO ORDERED.

                                  18

                                  19   Dated: 8/31/2020

                                  20

                                  21                                                 ______________________________________
                                                                                      EDWARD M. CHEN
                                  22                                                  United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
